Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
Status of Claims:
Claims 21-40 are pending in this Office Action.
Claims 21, 27, 30 and 34 are amended.
Claims Y are new.
Claims Z are cancelled.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/04/2022 has been entered.

Response to Arguments
Applicant’s arguments, filed 04/04/2022 have been fully considered and are persuasive (remarks, pp. 9-11).  Specifically, in regards to Cole and amended.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Ellison.  Please see citation below.
Further, Applicant has requested that the Double Patenting Rejection be held in abeyance (remarks pg. 8, filed 10/25/2021), the request is acknowledged.  


Examiner Comments
Additionally, the following limitations do not make the scope indeterminate, however there seems to be some inconsistencies.  Clarification is requested.  
Claim 21, 26, 27, and 34 recites and/or “a unified view across multiple types of distributes services” and “the unified view of an administrative state”, “the requested unified view”, there is no antecedent basis provided.  Please clarify if the latter unified view is referring to the former.  
Additionally, in claim 21, 23, 25, 26  plurality of computing devices are configured to receive a request, however the specification and figures provide for A metadata manager 180 may be responsible for handling various types of requests and queries regarding client account state from various client users (specification para. 57).  Please clarify the architercture recited in the claim language.    

Applicant’s invention as claimed:

	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim 21, 23-27, 29-34 and 36-40 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ellison et al. (US 2010/0250712), herein after Ellison in view of Ferris (US 20100131949), herein after Ferris.

Regarding claims 21, 27 and 34, 
Ellison teaches a system, comprising: a plurality of computing devices configured to: receive over a network a request for a unified view across multiple types of distributed services provided by a provider network (Applicants specification discloses a unified view as being a big-picture view (see para. 37).  Here, see fig. 1, paras. 49 and 69, receive over a network a user request for a dashboard portal view (i.e. unified view) of multiple internet hosted SAAS applications/services (see also para. 38) (i.e. multiple types of distributed services) registered to users of the system, wherein the SAAS applications are available via SAAS providers (see para.  68), further wherein the request is received by data access layers and API (i.e. plurality of computing devices)(see further para. 91));
the unified view of an administrative state of a particular client account of a client of a plurality of clients of the provider network (see fig. 2, para. 63, the dashboard (i.e. unified view) provides for management operations and state monitoring (see further para. 38) (i.e. administrative state) of SAAS applications and objects registered to user (i.e. particular client account) of client of multi-tenant SAAS application framework (see further para. 3)). 
generate a representation of an administrative state of the particular client account (see paras. 49-52, user interface dashboard can render a portal to display utilization of applications/services/widgets, management operations, monitoring of state and overall health of system and applications registered to user (see also para. 38) (i.e. administrative state) of a particular customer); 
and transmit, over the network, the representation of the administrative state of the particular client account that provides the requested unified view of the administrative state of the particular client account across the multiple types of distributed services (see figs. paras. 54-59, providing/transmitting dashboard displaying monitoring function (i.e. administrative state) of applications and widgets assigned to a particular customer).
Ellison fails to teach wherein resource instances of the multiple types of distributed services are assignable to the particular client account and that the multiple distributed services comprise at least a virtualized compute and a virtualized storage service.
However, in analogous art Ferris teaches wherein resource instances of the multiple types of distributed services  are assignable to the particular client account, (see paras. 30-31, 34 and 37, wherein a set of resource instantiation can be specified for the multiple cloud applications (i.e. distributed services) associated with the resources and configured to a particular user (i.e. assignable to particular client));   
and the multiple types of distributed services comprise at least a virtualized compute service and a virtualized storage service (see para. 16-18, wherein virtual software services can be leveraged (e.g. cloud applications configured to provide virtual machines for intended process) to provide a certain amount of processing services (i.e. compute service) and storage services);
[…] with respect to each of at least the virtualized compute service and the virtualized storage service (see para. 16-18, wherein software services can be leveraged virtual cloud applications configured to provide virtual machines for intended process to provide virtual processing services (i.e. compute service) and storage services);
[…] comprising at least the virtualized compute service and the virtualized storage service (see para. 16-18, wherein software services can be leveraged virtual cloud applications configured to provide virtual machines for intended process to provide virtual processing services (i.e. compute service) and storage services).
The claimed subject matter as a whole would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art.  It would have been obvious to one of ordinary skill in the art to include wherein resource instances of the multiple types of distributed services are assignable to the particular client account and that the multiple distributed services comprise at least a virtualized compute and a virtualized storage service as taught in Ferris because it amounts to applying a known technique (i.e. utilizing instantiated resources) to a known device (i.e. remote SAAS services).  One would do so for the benefit of allowing leverage of more transient and diverse set of resources (see Ferris, para. 18).    

Regarding claims 23, 
The combination of Ellison in view of Ferris teaches the limitations as described in claims 21 above.
Ellison further teaches wherein the computing devices are configured to: determine that the request does not identify particular ones of the distributed services accessible by the particular client account (see paras. 56, the user will be queried as to what object is to be monitored. That is, the user is presented with a list of objects that are available based on the user-defined code submissions 112-115 and SaaS applications 120-123 registered to the user, in step 303, it is determined if a selection has been completed, and if not, the system 100 will again send a query to the user regarding the selection of an object (i.e. determine that request does not identify particular one of the distributed system)); 
and based on said determine that the request does not identify the particular ones of the distributed services accessible by the particular client account, determine that metadata for each service to which the particular client account has been granted access is to be included in the representation (see paras. 40 and 48, allows the system 100 to push data to and pull data from the SaaS applications 120-123 based on an activity initialed from the dashboard of the portal, additionally, the widgets 105 also contain links and or shortcuts to other functions of the system (i.e. not identified) available through the portable including metadata).

Regarding claims 24, 30 and 37, 
The combination of Ellison in view of Ferris teaches the limitations as described in claims 21, 29, and 34 above.
Ellison fails to teach specifying for a particular category or resources state attributes of resources to be included in representation.
Ferris teaches wherein the request specifies, for a particular category of resources used to implement one of the distributed services, a set of resource state attributes to be included in the representation of the administrative state (see paras. 37-38, the cloud application 202 can be configured to allow the user to specify a particular set of resources accessible by the cloud, wherein user can specify requirements such as memory range, a particular processor (i.e. resource state attributes)). 
The claimed subject matter as a whole would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art.  It would have been obvious to one of ordinary skill in the art to include specifying for a particular category or resources state attributes of resources to be included in representation as taught in Ferris because it amounts to applying a known technique (i.e. utilizing instantiated resources) to a known device (i.e. remote SAAS services).  One would do so for the benefit of allowing leverage of more transient and diverse set of resources (see Ferris, para. 18).    

Regarding claims 25, 31 and 38, 
The combination of Ellison in view of Ferris teaches the limitations as described in claims 21, 27, and 34 above.
Ellison further teaches wherein, to generate the representation, the computing devices are configured to collect records of administrative operations associated with a particular service manager associated with one of the distributed services (see paras. 45, The system 100, using user-defined time intervals, remotely queries and records responses for performance and uptime into the logs database and present to user in report format). 

Regarding claims 26, 32 and 39, 
The combination of Ellison in view of Ferris teaches the limitations as described in claims 21, 27, and 34 above.
Ellison further teaches wherein, to provide the requested unified view of the administrative state of the particular client account across the multiple types of distributed services, the computing devices are to: present a graphical view of the administrative state, wherein the graphical view comprises a timing control element, and wherein the graphical view allows a submission of a request to update the graphical view to display the administrative state as of a time specified via the timing control element  (see paras. 58 and 59, the user selects a time variable for performing the monitoring, if needed. For example, a time variable may include but is not limited to a certain start time and end time for performing the monitoring).

Regarding claims 29 and 36, 
The combination of Ellison in view of Ferris teaches the limitations as described in claims 27 and 34 above.
Ellison further teaches determining a set of services, including the distributed services, for which metadata is to be included in the representation based at least in part on a services descriptor associated with the request (see paras. 64, in step 405, if it is determined that the selection of a management operation is complete (i.e. services descriptor), then the user is presented with a list of SaaS applications, including metadata or attributes (see para 48), and items on which to perform the selected management operation).

Regarding claims 33, 
The combination of Ellison in view of Ferris teaches the limitations as described in claims 27 above.
Ellison further teaches wherein: the request includes a timing descriptor, and the representation of the administrative state is generated so as to be valid as of a particular point in time determined using the timing descriptor, and the method further comprises determining the particular point in time based at least in part on a reference in the timing descriptor to an operation requested from a service manager of one of the distributed services  (see paras. 58 and 59, the user selects a time variable for performing the monitoring, if needed. For example, a time variable may include but is not limited to a certain start time and end time for performing the monitoring).

Regarding claims 40, 
The combination of Ellison in view of Ferris teaches the limitations as described in claims 34 above.
Ellison further teaches wherein the instructions when executed on the one or more processors: store an indication of a data source configured to provide metadata for a particular resource of the one or more resources participating in implementation of at least a portion of the functionality of one of the distributed services (see paras. 44 and 48 , All write and query operations against the methods database 108 are controlled and brokered via the data access layer 106. The data access layer 106, 111 validates and secures all connections to and from the methods database 108 and to and from the user-defined code submission and provides metadata stored).

Claims 22, 28, and 35 are rejected under 35 U.S.C. 103(a) as being unpatentable by Ellison in view of Ferris and further in view of Cutler et al. (US 2005/0188329), herein after Cutler. 

Regarding claims 22, 28 and 35, 
The combination of Ellison in view of Ferris teaches the limitations as described in claims 21, 27, and 34 above.
The combination fails to teach assign based on persistence preference a version identifier and store in a persistent repository.
However, in analogous art Cutler teaches wherein the computing devices are configured to: assign, based on an indication of a persistence preference for the representation of the administrative state of the particular client account, a version identifier to the representation and store the representation in a persistent repository (see para. 74, user layout may be saved under a file name indicative of a version identifier in memory indicative of a persistent repository).
The claimed subject matter as a whole would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art.  It would have been obvious to one of ordinary skill in the art to include assign based on persistence preference a version identifier and store in a persistent repository as taught by Cutler.  One would be motivated to do so for the benefit of avoiding other layouts to supersede (see Page 8, Paragraph 74, user can be given an opportunity to save the current layout before the layout is superseded by the default application workplace).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. All references listed on 892 are related to viewing of distributed services.
US 20130275970 A1 –  Heim, provide up to date monitoring results of virtual machine environment.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMAD H SIDDIQI whose telephone number is (469)295-9126. The examiner can normally be reached M-F 9 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on 571-272-3980. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Emad Siddiqi/Examiner, Art Unit 2458                                                                                                                                                                                                        
/KEVIN T BATES/Supervisory Patent Examiner, Art Unit 2458